DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER' S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Based on the Patent Board Decision on 9/29/2021, claims 1-10, 13, 18-21 are affirmed. Thus, the application has been amended as follows: 
Claims 1-10, 13, 18-21 are cancelled.
11. (currently amended) A processor comprising:
a first router comprising a plurality of port sets, wherein the plurality of port sets comprise:
a first port set comprising an input port and an output port; 
a second plurality of port sets, wherein each port set of the second plurality of port sets comprises: an input port to be coupled to the output port of the first port set; and 
an output port to be coupled to the input port of the first port set; and 
wherein the input port of the first port set is to simultaneously provide circuit-switched data from a core of the processor to each port set of the second plurality of port sets, and wherein the output port of the first port set is to simultaneously provide circuit-switched data from each port set of the second plurality of port sets to the core, wherein the output port of the first port set is further to comprise a first plurality of flip flops sets, each flip 

14. (currently amended) A processor comprising:
a first router comprising a plurality of port sets, wherein the plurality of port sets comprise:
a first port set comprising an input port and an output port; 
a second plurality of port sets, wherein each port set of the second plurality of port sets comprises: an input port to be coupled to the output port of the first port set; and 
an output port to be coupled to the input port of the first port set; and 
wherein the input port of the first port set is to simultaneously provide circuit-switched data from a core of the processor to each port set of the second plurality of port sets, and wherein the output port of the first port set is to simultaneously provide circuit-switched data from each port set of the second plurality of port sets to the core, 
wherein:
the first port set does not arbitrate between data received simultaneously at the output port of the first set from the input ports of the second plurality of port sets; and
the first port set does not arbitrate between data sent simultaneously from the input port of the first set to the output ports of the second plurality of port sets.

23. (currently amended) A processor comprising:
a first router comprising a plurality of port sets, wherein the plurality of port sets comprise:
a first port set comprising an input port and an output port; 
a second plurality of port sets, wherein each port set of the second plurality of port sets comprises: an input port to be coupled to the output port of the first port set; and 
an output port to be coupled to the input port of the first port set; and 
wherein the input port of the first port set is to simultaneously provide circuit-switched data from a core of the processor to each port set of the second plurality of port sets, and wherein the output port of the first port set is to simultaneously provide circuit-switched data from each port set of the second plurality of port sets to the core, 
 wherein an output port of a port set of the second plurality of port sets operates in accordance with a credit-2 packet system, wherein the a number of sent requests from the output port can exceed the number of received grants by two, and an input port of the port set of the second plurality of port sets operates in accordance with a credit-1 packet system, wherein the input port may not send an additional request until a grant is received.

24. (currently amended) A processor comprising:
a first router comprising a plurality of port sets, wherein the plurality of port sets comprise:
a first port set comprising an input port and an output port; 
a second plurality of port sets, wherein each port set of the second plurality of port sets comprises: an input port to be coupled to the output port of the first port set; and 
an output port to be coupled to the input port of the first port set; and 
wherein the input port of the first port set is to simultaneously provide circuit-switched data from a core of the processor to each port set of the second plurality of port sets, and wherein the output port of the first port set is to simultaneously provide circuit-switched data from each port set of the second plurality of port sets to the core, wherein the processor further comprises:
a first set of signal lines coupling a first input port of the second plurality of port sets to the output port of the first port set, the first set of signal lines dedicated to carrying circuit-switched data from the first input port of the second plurality of port sets to the output port of the first port set; and
a second set of signal lines coupling a second input port of the second plurality of port sets to the output port of the first port set, the second set of signal lines dedicated to carrying circuit-switched data from the second input port of the second plurality of port sets to the output port of the first port set; and
wherein the circuit-switched data simultaneously provided from each port set of the second plurality of port sets to the core comprises first circuit-switched data communicated over the first set of signal lines and second circuit-switched data communicated over the second set of signal lines.

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/K. T. H./
Examiner, Art Unit 2184

 
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184